Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/29/2021 was filed after the mailing date of the 03/01/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of receiving, by a processor, digital information representative of one or more characteristics of an antenna element of an antenna assembly; receiving, by the processor, a specification for the antenna element; adjusting, by the processor, the digital information representative of the antenna element to adjust physical parameters of the antenna element based on the specification for the antenna element; and fabricating the antenna element with the adjusted physical parameters.
Regarding independent claim 10, patentability exists, at least in part, with the claimed features of a database storing digital information representative of one or more characteristics of an antenna element of an antenna assembly; a processor: receiving 
Regarding independent claim 18, patentability exists, at least in part, with the claimed features of a memory device including digital information representative of one or more characteristics of an antenna element of an antenna assembly, and a processor: receiving a specification for the antenna element, adjusting the digital information representative of the antenna element to adjust physical parameters of the antenna element based on the specification for the antenna element, and transmitting the adjusted digital information for fabrication of the antenna element.
Claims 2-9 depend from claim 1, claims 11-17 depend from claim 10, claims 19-21 depend from claim 18 and are included in the allowable subject matter.
Nath et al. (US 2014/0347144), Lacaze et al.  (US 2015/0001762), and Mendolia et al. (US 6839029) are all cited as teaching some elements of the claimed invention including an antenna, a processor, adjusting the digital information of the antenna and adjusting physical parameter of the antenna, as well as, fabricating the antenna therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845